UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4569


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CLIFFORD EDWARD SHIRLEY, JR., a/k/a Skip,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Bruce H. Hendricks, District Judge. (4:15-cr-00095-BHH-7)


Submitted: May 2, 2017                                            Decided: May 26, 2017


Before GREGORY, Chief Judge, and KING and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam opinion.


Timothy Anderson, ANDERSON & ASSOCIATES, Virginia Beach, Virginia, for
Appellant. Alfred William Walker Bethea, Jr., Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clifford Edward Shirley, Jr., pleaded guilty, pursuant to a Fed. R. Crim. P.

11(c)(1)(C) plea agreement, to conspiracy with intent to distribute 280 grams or more of

cocaine base and 5 kilograms or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), 846 (2012). The parties agreed to a 120-month term of imprisonment, and the

district court sentenced Shirley accordingly. Appellate counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), questioning whether the record contained

sufficient evidence to substantiate the drug weights alleged in the indictment. Shirley has

filed a pro se supplemental brief raising the same challenge.

       “A defendant who pleads guilty . . . admits all of the factual allegations made in

the indictment, and waives all non-jurisdictional defects, including the right to contest the

factual merits of the charges.” United States v. Gosselin World Wide Moving, N.V., 411

F.3d 502, 515 (4th Cir. 2005) (citation and internal quotation marks omitted).

Accordingly, by pleading guilty, Shirley waived his right to challenge the sufficiency of

the drug weight evidence. See United States v. Willis, 992 F.2d 489, 491 (4th Cir. 1993).

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm Shirley’s conviction,

and dismiss the appeal from Shirley’s sentence for lack of jurisdiction. See 18 U.S.C.

§ 3742(a), (c)(1) (2012); United States v. Williams, 811 F.3d 621, 623, 625 (4th Cir.

2016). This court requires that counsel inform Shirley, in writing, of the right to petition

the Supreme Court of the United States for further review. If Shirley requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

                                             2
counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Shirley.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                            3